 Case: 1:19-cv-00186-AGF Doc. #: 14 Filed: 05/20/20 Page: 1 of 5 PageID #: 261


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION


 RICK KNOP, and,                                  )
 SHERI BAUGHMAN                                   )
                                                  )
                Plaintiffs,                       )
                                                  )
          v.                                      )     Cause No. 1:19-cv-186 AGF
                                                  )
 KYLE SALYERS, and                                )     Missouri Circuit Court for Perry County
 OLD DOMINION FREIGHT LINE, INC.                  )     Missouri Cause No. 19PR-CC00047
                                                  )
                Defendants.                       )


                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ motion to remand pursuant to

28 U.S.C. §1441. ECF No. 11. For the reasons set forth below, the motion will be

denied.

                                       BACKGROUND

       Plaintiffs Rick Knop and Sheri Baughman originally filed this personal injury

lawsuit in state court in August 2019 after their daughter and Knop’s mother were killed

in a head-on collision with a tractor trailer owned by Old Dominion Freight Line and

driven by Kyle Salyers (together, Defendants) on Highway 51 in Perry County, Missouri.

In their petition, Plaintiffs plead that they are citizens of Illinois, that Salyers is a citizen

of Kentucky, and that Old Dominion is incorporated in Virginia and has its principle

place of business in North Carolina. ECF No. 11-1, ¶¶ 1, 2, 5, 6.

       Old Dominion received service of Plaintiffs’ petition on August 30, 2019, and

timely filed an answer in state court. Salyers received service on September 25, 2019,
 Case: 1:19-cv-00186-AGF Doc. #: 14 Filed: 05/20/20 Page: 2 of 5 PageID #: 262


and timely removed the case to this Court, on October 22, 2019, indicating in his Notice

of Removal that Old Dominion also consented to removal. ECF No. 1, ¶ 18. Both

Defendants are represented by the same attorney.

       On November 21, 2019, Plaintiffs filed the present motion to remand, asserting

that (1) Defendants’ notice of removal is procedurally defective because Old Dominion

did not timely and adequately certify its consent and (2) this Court lacks subject matter

jurisdiction in that the parties are not completely diverse, because Old Dominion does

business in Illinois. Defendants respond that (1) Old Dominion’s consent was indeed

timely and sufficient and (2) the parties are diverse according to Plaintiffs’ own

pleadings. The parties do not dispute that the amount in controversy exceeds $75,000.

                                       DISCUSSION

       Old Dominion’s Consent

       With respect to timeliness, Plaintiffs rely on precedent pre-dating the 2011

amendment to 28 U.S.C. §1446 suggesting that a first-served defendant’s failure to

remove forecloses the possibility of removal for all later-served defendants. Quick

Erectors, Inc. v. Seattle Bronze Corp., 524 F. Supp. 351, 354 (E.D. Mo. 1981). This is

not an accurate statement of the current law. When defendants are served at different

times, an earlier-served defendant may consent to the timely removal by a later-served

defendant even if the filing of removal is not within thirty days of service of the earlier-

served defendant. Couzens v. Donohue, 854 F.3d 508, 514 (8th Cir. 2017) (citing 28

U.S.C. § 1446(b)(2)(C)). Old Dominion’s consent, through Salyers’s timely notice of

removal, was timely.

                                              2
 Case: 1:19-cv-00186-AGF Doc. #: 14 Filed: 05/20/20 Page: 3 of 5 PageID #: 263


       With respect to form, generally speaking, a defendant’s “removal notice indicating

consent on behalf of a codefendant, signed and certified pursuant to Rule 11 and followed

by the filing of a notice of consent from the codefendant itself, sufficiently establishes

that codefendant’s consent to removal.” Griffioen v. Cedar Rapids & Iowa City Ry. Co.,

785 F.3d 1182, 1188 (8th Cir. 2015). Based on this general principle, Plaintiffs contend

that Salyers’s notice of removal, stating that Old Dominion consented through their

shared counsel, is inadequate; rather, Old Dominion must file a separate notice of consent

(through the same lawyer). The Court fails to see the purpose of such an exercise on

these particular facts. The Eighth Circuit has recognized that “the written indication of

consent can come in various forms” and has been “disinclined to apply the unanimity

requirement in a hypertechnical and unrealistic manner.” Id. at 1187. Here, a separate

notice by Old Dominion is redundant and unnecessary insofar as counsel already

consented on its behalf pursuant to Rule 11. Id. (noting that policy considerations

regarding the validity of consent are addressed through Rule 11 sanctions). For these

reasons, Plaintiffs’ objection to removal based on the timing and form of Old Dominion’s

consent is without merit.

       Complete Diversity

       Additionally, Plaintiffs contend that the Court lacks subject matter jurisdiction

because they and Old Dominion are citizens of Illinois. More specifically, Plaintiffs

argue that Illinois should be deemed Old Dominion’s principle place of business because

it has significant operations there. Plaintiffs’ arguments reflect a confusion of principles

governing personal jurisdiction, venue, and choice of law not applicable here, as opposed

                                              3
 Case: 1:19-cv-00186-AGF Doc. #: 14 Filed: 05/20/20 Page: 4 of 5 PageID #: 264


to subject matter jurisdiction. For purposes of diversity jurisdiction, a corporation is a

citizen of every state where it is incorporated and has its principle place of business. 28

U.S.C. § 1332(c)(1). In their petition, Plaintiffs pleaded that Old Dominion is

incorporated in Virginia and has its principal place of business in North Carolina. ECF

No. 11-1, ¶ 6. Defendants admitted these facts in their answer (ECF No. 11-7, ¶ 6) and

reaffirmed the accuracy of these facts as the basis for diversity jurisdiction in their notice

of removal. ECF No. 1, ¶ 9. Plaintiffs cannot now retract their factual pleadings and

assert different facts to avoid removal. Matters alleged in the complaint are binding

admissions. Worley v. Celebrate Children Int'l, Inc., No. 1:16-CV-96, 2016 WL

6777899, at *2 (E.D. Mo. Nov. 16, 2016) (citing Missouri Housing Develp. Com’n v.

Brice, 919 F.2d 1306, 1315 (8th Cir. 1990). Old Dominion’s operations in Illinois do not

refute the fact, properly asserted by Old Dominion, and pleaded and admitted in

Plaintiffs’ petition, that its principle place of business is in North Carolina. As such, the

parties are completely diverse. As previously noted, the parties do not dispute that the

amount in controversy exceeds $75,000. As such, this Court has subject matter

jurisdiction under the diversity statute.




                                              4
 Case: 1:19-cv-00186-AGF Doc. #: 14 Filed: 05/20/20 Page: 5 of 5 PageID #: 265


      Accordingly,

      IT IS HEREBY ORDERED that Plaintiffs’ motion to remand is DENIED. ECF

No. 11. The Court will issue a separate order setting a Rule 16 scheduling conference.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 20th day of May, 2020




                                            5
